Citation Nr: 0844683	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-31 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable rating for left ear 
hearing loss.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to June 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, granted service 
connection for left ear hearing loss, assigning a 
noncompensable (zero percent) rating.  The veteran appealed, 
contending that a compensable rating was warranted.

In May 2008, the Board remanded this case for additional 
development, to include a new examination of the service-
connected disability.  The case has now been returned to the 
Board for further appellate consideration.  As a preliminary 
matter, the Board finds that the remand directives have been 
satisfied.  Thus, a new remand is not required to comply with 
the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The veteran's nonservice-connected right ear does not 
manifest hearing loss disability for VA purposes and his 
hearing in this ear is considered normal for VA disability 
evaluation purposes.

3.  VA audiological evaluations reflect the veteran has Level 
I or II hearing in her service-connected left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for left ear 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.383, 4.1, 4.2, 4.10, 
4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The Board observes that the veteran's appeal is from the 
initial rating assigned after the establishment of service 
connection for her left ear hearing loss.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

The Board also observes that the veteran was sent VCAA 
notification regarding her current appeal by letters dated in 
March 2006, June 2007, October 2007, and May 2008.  Taken 
together, these letters informed the veteran of the evidence 
necessary to substantiate her current appellate claim, what 
information and evidence she must submit, and what 
information and evidence will be obtained by VA.  As such, 
this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the holding in Quartuccio, supra. 

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  As 
this case does not apply to initial rating cases, further 
discussion of its provisions is not required.  Nevertheless, 
it is noted that the May 2008 letter is in full compliance 
with the notification requirements of Vazquez-Flores, to 
include a summary of the criteria found at 38 C.F.R. § 4.85 
for the evaluation of hearing loss.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also  38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the appellant was notified and aware of 
the evidence needed to substantiate her claim and the avenues 
through which she might obtain such evidence, and of the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case. All relevant medical records are in 
the claims file. Nothing in the record indicates the veteran 
has identified the existence of any relevant evidence that 
has not been obtained or requested.  She has had the 
opportunity to present evidence and argument in support of 
her claim, and has explicitly stated that she does not desire 
a Board hearing in conjunction with this appeal.  Further, 
she was accorded VA medical examinations in April 2003, May 
2005, and September 2008 regarding this claim.  Consequently, 
the Board concludes that the duty to assist has been 
satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Evaluations of unilateral defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from defective hearing, the 
provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from level I for essentially normal acuity 
through level XI for profound deafness.  Tables VI and VII as 
set forth in 38 C.F.R. § 4.85 are used to calculate the 
rating to be assigned.  38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Further, when the average puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86.  However, the audiological evaluations 
conducted in this case do not reflect that Table VIa is for 
consideration in the instant case.  

Compensation is payable for the combination of service-
connected and nonservice-connected disabilities as if both 
disabilities were service connected where hearing impairment 
in one ear is compensable to a degree of 10 percent or more 
as a result of service-connected disability and hearing 
impairment as a result of nonservice-connected disability 
meets the provisions of 38 C.F.R. § 3.385 in the other ear.  
38 C.F.R. §§ 3.383, 4.85(f), (h).  However, as detailed 
below, the audiological evaluations in this case do not show 
that the veteran has hearing loss in the right ear according 
to the provisions of 38 C.F.R. § 3.385.  Accordingly, her 
right ear hearing is considered to be normal when determining 
the evaluation to be assigned for the service-connected left 
ear hearing loss and is assigned a designation of Level I, 
pursuant to 38 C.F.R. § 4.85(f).

The evaluations derived from the schedule are intended to 
make proper allowance for improvement by hearing aids, and 
hearing loss claims are evaluated by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluation.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

In this case, the VA audiological evaluations accorded to the 
veteran reflect either Level I or Level II hearing in her 
service-connected left ear.  For example, the April 2003 VA 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
5
15
5
15
10
LEFT
35
35
30
25
35
31.2

Speech recognition scores were 96 percent for the right ear, 
and 92 percent for the left ear.  This reflects Level I 
hearing for the left ear under Table VI.

The May 2005 VA audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
5
5
0
5
10
5
LEFT
20
20
20
35
40
29

Speech recognition scores were 100 percent for the right ear, 
and 88 percent for the left ear.  These results reflect Level 
II hearing for the left under Table VI.

Finally, the September 2008 VA audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
10
5
5
5
15
7.5
LEFT
30
35
30
10
25
25

Speech recognition scores were 98 percent for the right ear, 
and 94 percent for the left ear.  This reflects Level I 
hearing for the left ear under Table VI.

The findings of Level I or II hearing in the left ear, as 
well as Level I hearing in the right ear, in turn corresponds 
to the current noncompensable rating under Table VII.  
Consequently, the veteran does not meet or nearly approximate 
the schedular criteria for an initial compensable rating for 
her service-connected left ear hearing loss during any 
portion of the appeal period.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

Here, the Board concurs with the RO's determination that the 
veteran's service-connected left ear hearing loss does not 
warrant consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1).  The Board acknowledges that the 
veteran has received medical treatment for her left ear 
during the pendency of this case.  Although she had surgical 
procedures performed on her left ear in August 2004 and 
September 2007, and reported prior surgery in April 2002, 
this appears to be in relation to her service-connected 
otitis media and not the hearing loss that is the subject of 
this appeal.  Moreover, the Board previously determined in 
May 2008, when it evaluated the otitis media disability, that 
the amount of treatment in this case, to include the expense 
and intermittent surgical procedures over the years, does not 
appear to rise to the level of frequent periods of 
hospitalization necessary to warrant an extraschedular rating 
in this case.

The Board also finds that the veteran's left ear hearing loss 
has not resulted in marked interference with employment.  For 
example, the September 2008 VA examination noted that the 
effect on occupational functioning was difficulty hearing 
anything on her left side and localizing sounds.  As such, 
there does not appear to be any time lost from work or 
inability to complete tasks, nor any other exceptional loss 
of industrial capacity which would warrant consideration of 
an extraschedular rating.  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

For these reasons, the Board finds that the veteran does not 
meet or nearly approximate the criteria for an initial 
compensable rating for her service-connected left ear hearing 
loss, to include referral of the case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1), during any 
portion of the appeal period.  Consequently, the benefit 
sought on appeal is denied.

ORDER

Entitlement to an initial compensable rating for left ear 
hearing loss is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


